SUPPLEMENTAL OPINION Withey, Judge: The petitioners on October 17,1967, filed a motion, which respondent has approved, to revise the opinion (48 T.C. 855) filed herein on September 21,1967. As we understand the motion, the parties are now in agreement that the distribution by Cleveland of the 12 shares of Buffalo stock of which Sidal became the equitable owner but for which stock certificates were issued directly to Albert Schultz and Sidney Olson constituted dividends to those two persons only to the extent that the "fair market value of such shares did not exceed the accumulated earnings and profits of Sidal of $78,648.15 at December 31, 1961. Accordingly the motion is granted in the following respects: (1) to change page 856, the last line of paragraph (5) of the headnote, from “a total of $90,648.15” to “$78,648.15”; (2) to change page 865, fourth paragraph, line 4, from “ (2), assuming a constructive distribution” to “(2), assuming a taxable constructive distribution”; and (8) to change page 871, second paragraph, iast line, from “a total of $90,648.15” to “$78,648.15.”